Citation Nr: 1753982	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent prostatitis.  

2.  Entitlement to a compensable rating for residuals of a fracture of the third metacarpal of the left hand.  

3.  Entitlement to a compensable rating for a skin condition.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force on active duty from March 1971 to July 1973, from January 1979 to July 1990, and from February 1991 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2012, the Veteran testified before a decision review officer at the RO.  In April 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  The transcripts have been associated with the claims file.  

In a September 2015 decision, the Board remanded these matters for further development to the RO.  The RO has completed the requested development and returned the case to the Board for appellate review.  


FINDINGS OF FACT

1.  As a result of the Veteran's service-connected prostatitis, he awakens to void 1-2 times per night and at intervals between 1 and 2 hours during the day, but does not have urine leakage requiring the use of an appliance or the wearing of absorbent material, or obstructed voiding, or recurrent urinary tract infection, or renal dysfunction.  

2.  The Veteran's residuals of a fracture of the third metacarpal of the left hand are manifested by pain but no significant limitation of motion, no pain in more than one finger, and no ankylosis or arthritis.  

3.  The Veteran's skin condition is manifested by a rash on less than 5 percent of unexposed areas and total body area, and no area of exposed skin, with no more than topical therapy required in the previous 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for prostatitis residuals have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2017).  

2.  The criteria for a compensable disability rating for residuals of a fracture of the third metacarpal of the left hand have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2017).  

3.  The criteria for a compensable disability rating for a skin condition characterized as either skin neoplasms or dermatitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DC 7806, 7819 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's September 2015 remand directives to obtain additional medical treatment records and provide the Veteran with additional VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

	a.  Prostatitis 

The Veteran's symptoms related to recurrent prostatitis are rated at 20 percent under Diagnostic Code 7527, prostate gland infections, based on voiding dysfunction.  38 C.F.R. § 4.115b (2017).  Upon review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's prostatitis is not warranted.  

Under 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  The Rating Schedule for voiding dysfunction provides that the particular condition will be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

When rating for urine leakage, a 20 percent evaluation is awarded when the disability requires the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent rating is in order when the disability requires the wearing of absorbent materials that must be changed two to four times per day.  A maximum evaluation of 60 percent is warranted when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

When rating for urinary frequency, a 20 percent evaluation is awarded when the daytime voiding interval is between one and two hours, or; there is awakening to void three to four times per night.  A maximum rating of 40 percent is in order when the daytime voiding interval is less than one hour, or; there is awakening to void five or more times per night.  Id.  

When rating for obstructed voiding, a maximum evaluation of 30 percent is awarded when there is urinary retention requiring intermittent or continuous catheterization.  Id.

When rating for urinary tract infection, a 10 percent evaluation is warranted when they require long-term drug therapy, one to two hospitalizations per year, and/or require intermittent intensive management.  A 30 percent evaluation is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  If urinary tract infections result in poor renal function, the disorder is rated as renal dysfunction.  Id. 

When rating for renal dysfunction, a 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).   In order to warrant a higher 60 percent rating for renal dysfunction, the evidence must show constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more).  An even higher 80 percent evaluation pursuant to Diagnostic Code 7541 is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

At the April 2015 Board hearing, the Veteran credibly reported voiding dysfunction symptoms requiring voiding five, six, or seven times per day, and that he can sleep from midnight to five in the morning without voiding.  At the December 2015 VA examination, the Veteran reported urinary frequency requiring voiding at intervals of two to three hours, and two times at night.  When rating for urinary frequency, a 20 percent evaluation is awarded when the daytime voiding interval is between one and two hours, or there is awakening to void three to four times per night.  See 38 C.F.R. § 4.115a.  Currently, the Veteran is rated at 20 percent which is based on a report from the July 2012 VA examination of a daytime voiding interval between one to two hours.  Although the Veteran's most recent VA examination and testimony are more closely aligned with the rating evaluation of ten percent, the RO declined to reduce the rating from 20 to 10 percent based on the lack of evidence that the Veteran's symptoms had shown permanent improvement.  As such, the Board finds in the Veteran's favor to leave the rating at 20 percent, but no higher, because the symptoms for the Veteran's recurrent prostatitis vary between the 10 and 20 percent evaluation levels.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that the evidence of record does not warrant a disability rating in excess of 20 percent for residuals of prostatitis.  38 C.F.R. § 4.7.  The VA treatment records show the Veteran has been treated for urinary tract infections, e.g. in May 2016.  However, there is no evidence that the Veteran's prostatitis residuals caused recurrent urinary tract infections requiring frequent hospitalization or continuous intensive management; poor renal function; or obstructed voiding with the need for catheterization, required for a 30 percent rating.  See 38 C.F.R. § 4.115a.  Thus, the rating criteria for obstructed voiding, urinary tract infection, and poor renal function cannot provide him with a higher rating.  

Under urine leakage, the Board has considered the potential for a higher 40 percent rating, but the medical and lay evidence of record does not reveal the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  The Veteran testified at the April 2015 hearing that he does not wear absorbent pads.  As such, a higher rating is not warranted for urine leakage.  The VA examiners in July 2012 and December 2015 did not note kidney dysfunction, obstructive voiding symptomatology requiring catheterization, or recurrent urinary tract infections.

Regarding renal dysfunction, the Veteran's medical treatment providers have not noted renal dysfunction.  There was no evidence of albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema, required for a 30 percent rating for renal dysfunction.  38 C.F.R. § 4.115a.  A December 2015 blood pressure reading showed 168/93 and a January 2013 reading showed 122/75.  These readings are not indicative of diastolic pressure predominantly 100 or more, which is required for a higher 30 percent rating for renal dysfunction based on hypertension via Diagnostic Code 7101.  See 38 C.F.R. § 4.104, DC 7101; 4.115a.  Thus, none of this evidence supports a rating of 30 percent or higher for renal dysfunction.  

The Board has considered the doctrine of reasonable doubt, and finds that the Veteran's prostatitis symptoms, although they more recently approximate the disability rating for 10 percent, have been productive in the past of symptoms approximating the 20 percent rating, and have not been shown to be permanently improved.  Thus the Board finds that the current 20 percent rating for the Veteran's prostatitis residuals is appropriate.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 4.3, 4.7.  

	b.  Residuals of a fracture of the third metacarpal of the left hand

The Veteran asserts that his left third metacarpal disability is productive of symptoms warranting a compensable rating.  The Board finds that the evidence of record does not support a compensable rating for the Veteran's left third metacarpal disability.  

Limitation of motion of the long (third) finger of either hand with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm and the finger flexed to the extent possible and extension is limited by no more than 30 degrees warrants assignment of a noncompensable evaluation.  A 10 percent evaluation requires a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran's service treatment records document a fracture of the left third metacarpal.  The Veteran is left hand dominant.  

The July 2012 VA examination showed no limitation on range of motion, or additional loss of range of motion on repetitive testing, for the Veteran's left third finger.  The examiner noted pain on palpation of the Veteran's finger.  The left hand had 5 out of 5 for strength testing.  There was no ankylosis noted.  The examiner did not have any imaging to detect arthritis.  

The Veteran testified at the April 2015 Board hearing that he has swelling and pain in his left third finger, and sometimes has to compensate for that by, e.g., changing hands to accomplish tasks or to grip objects.  

The December 2015 VA examination testing showed no gap between the thumb and the finger. The examiner reported pain in the Veteran's finger.  Extension was reported as zero degrees for the MCP and PIP joints, and 5 degrees for the DIP joint.  There was no ankylosis.  The imaging showed no indication of arthritis.  

The Veteran is in receipt of a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  The evidence of record does not show that the Veteran's left third metacarpal disability has manifested in a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or extension limited by more than 30 degrees, as such this disability does not meet the requirements for a 10 percent rating under DC 5229.  

The rating schedule provides that arthritis due to trauma, substantiated by X-ray findings, should be rated under the criteria for degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5010 (Arthritis Due to Trauma), 5003 (Degenerative Arthritis).  DC 5226 assigns a noncompensable rating based on favorable or unfavorable ankylosis of the long finger.  As the Veteran's examinations do not show either arthritis or ankylosis in his left third metacarpal, a rating under these diagnostic criteria is not available.  

The Veteran has been assigned the minimum compensable rating, which takes into account symptoms such as pain, but the relevant DC has a minimal rating of zero percent.  38 C.F.R. § 4.59.  In sum, the criteria for a compensable rating higher than ten percent have not been shown at any time during this stage of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating of ten percent for the Veteran's residuals of injury to the right third finger.  38 C.F.R. § 4.7.  

	c.  Skin Condition

The Veteran's skin condition is currently rated as noncompensable under DC 7819 for benign skin neoplasms.  38 C.F.R. § 4.118.  The Veteran contends that he is actually service-connected for a recurring skin rash, which would be more closely categorized as a form of dermatitis under DC 7806.  38 C.F.R. § 4.118.  Regardless of how it is categorized, the Board finds that the current evidence of record does not support a compensable rating for the Veteran's skin condition.  

Under Diagnostic Code 7819, benign skin neoplasms may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or impairment of function.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 5 or more inches (13 or more cm) in length; (2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1).  

Diagnostic Code 7800 provides that a 10 percent rating is warranted for a skin disorder of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.   

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent). 38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."  

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

Diagnostic Code 7805 merely redirects consideration of disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 to any other appropriate diagnostic code and thus provides no specific guidance for the Veteran's case.   

Under Diagnostic Code 7806, a noncompensable (0 percent) disability rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).  A 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating (the highest available schedular evaluation) is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

At the December 2012 VA skin examination, the Veteran reported to the examiner that, although he was service-connected for a skin condition categorized as benign skin neoplasms, he was actually service-connected for a skin rash.  The examiner noted there was no current rash and no evidence of benign neoplasms.  The Veteran reported he used a topical cream which belonged to his wife for fewer than 6 weeks in the previous 12 months for intertriginous rash.  The examiner noted no exposed skin affected by a rash and less than 5 percent of the body affected.  

The term "systemic" means "pertaining to or affecting the body as a whole," Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012), whereas the term "topical" means "pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied," id. at 1940.  Thus, these definitions indicate the Veteran's topical treatment, by definition, was not systemic.

At the April 2015 hearing, the Veteran testified that his skin condition manifests as a rash affecting his underarms, groin, buttocks, scalp, and back of the neck.  The Veteran's wife, who is a nurse, testified that the skin area affected was about 40 percent of the body.  

The Veteran reported at the December 2015 VA examination that he constantly or near-constantly uses topical creams to treat his skin condition, which he described as a rash.  At the time of examination, the examiner noted that less than 5 percent of the Veteran's skin area was affected, with no area of exposed skin affected.  The examiner noted that the Veteran had previously been diagnosed with candida intertrigo and currently there was no evidence of benign skin neoplasms.  The examiner noted no scarring of the head, face, or neck.  The examiner took into account the Veteran's reports that at times he has 50 percent of his skin covered in a rash.  

Based on the evidence, the Veteran's current disability picture resulting from his service-connected skin condition does not meet or approximate the requirements for a compensable disability rating.  Review of the evidence of record does not show that the Veteran's service-connected skin condition affects at least 5 percent but less than 20 percent of the entire body; or affects at least 5 percent but less than 20 percent of exposed areas, or requires systemic therapy such as corticosteroids.  38 C.F.R. § 4.118, DC 7806.  The VA examiners have reported less than 5 percent of total body affected by a skin condition, and no exposed areas affected.  The Veteran's medical records do not show regular complaints of skin rashes or prescriptions for creams or related treatment for skin conditions.  

The VA examiners report no benign skin neoplasms present on the Veteran.  
The Veteran's records do not show that he has any scarring of the head, face, neck, or other areas of the body to warrant alternative rating under DCs 7801-7805.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to his skin conditions such as inflammation and itching, and even to report that the symptoms have worsened, but not to make diagnoses or determinations requiring medical knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran reported at the April 2015 hearing that the symptoms of the skin condition were worse than contemplated by his initial noncompensable disability rating, there is no medical evidence of record to substantiate a rating of 10 percent.  Additionally, while the Veteran's wife is a nurse, and her testimony is both competent and credible, it is not supported by the additional medical evidence of record.  The Veteran's medical records are noticeably silent for reports of skin problems and prescriptions for skin medications or other treatments.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds the results of the VA examiners and other medical providers to be more probative than the Veteran and his wife's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a compensable evaluation for the Veteran's skin condition, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to a rating in excess of 20 percent for recurrent prostatitis is denied.  

Entitlement to a compensable rating for residuals of a fracture of the third metacarpal of the left hand is denied.  

Entitlement to a compensable rating for a skin condition is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


